              Case 2:18-cr-00303-RAJ Document 10 Filed 07/07/20 Page 1 of 2




 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                      NO.    CR18-303RAJ
11                             Plaintiff,
                                                     ORDER GRANTING MOTION FOR
12                                                   ALTERNATIVE VICTIM NOTIFICATION
                        v.
13                                                   PROCEDURE

14
      ANDREY TURCHIN,
15     a/k/a, “fxmsp,” et al.,
16                             Defendant.
17
18          THE COURT, having considered the government’s motion for alternative victim
19 notification, and all the files and records in the above-captioned matter, finds that the
20 circumstances are as set forth in said motion and, accordingly:
21          IT IS ORDERED that the government’s motion is GRANTED.
22          IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §3771(d)(2), that given the
23 large number of potential victims in this case, the United States is authorized to provide
24 the notifications required by 18 U.S.C. § 3771 via the Internet. The government shall
25 post a link on the Department of Justice’s large case website, located at
26 http://www.justice.gov/largecases/, that will direct potential victims to a webpage that
27 contains case-specific notifications and information on how to submit victim impact
28 statements.
     ORDER - 1                                                              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
              Case 2:18-cr-00303-RAJ Document 10 Filed 07/07/20 Page 2 of 2




1           SO ORDERED.
2           DATED this 7th day of July, 2020.
3
4
5
                                                A
                                                The Honorable Richard A. Jones
6                                               United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER - 2                                                     UNITED STATES ATTORNEY
                                                                  700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)
                                                                    SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
